MOORE, District Judge.
This case involving tax for the year 1934 was submitted to the Court upon the pleadings and stipulation of facts which were filed herein.
With the exception of the difference in tax years, the facts and conclusions involved herein are practically identical with Flarsheim v. United States, D.C., 62 F. Supp. 740, handed down on this date, and for the reasons stated therein the plaintiff is not entitled to any recovery against the defendant, and defendant is entitled to judgment in its favor and for its costs.